Gaynor, J.:
The order appealed from must be reversed. The decedent left no descendant or widow, and his father was therefore entitled to all *670that might be recovered in the action (Code Civ. Proc. § 2732, subd. 7; Lipp v. Otis Brothers & Co., 161 N. T. 559). He had a right to settle the action and did so. His widow has no standing to upset such settlement, nor has she any standing at all in this action.
The order is reversed and the motion is denied.
' Woodward, Jenks and Bich, JJ., concurred; Hooker, J., not voting.
Order reversed, with ten dollars costs and disbursements, and motion denied, without costs.